Citation Nr: 0817319	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  06-31 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
condition, claimed as low back pain.  

2.  Entitlement to service connection for bilateral pes 
planus.  


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel


INTRODUCTION

The veteran had active service from October 1996 to November 
2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
VA Regional Office (RO) in Waco, Texas, which denied 
entitlement to the benefits sought.
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran in this matter filed a claim in November 2005, 
approximately one week after leaving active service.  At that 
time he asserted entitlement to service connection for a 
lower back condition and bilateral flat feet.  

A review of service medical records indicates that the 
veteran visited the emergency room in September 1998 with 
complaints of lower back pain for two days, and was diagnosed 
with lower back muscle spasms.  The veteran was treated for 
low back complaints again in March 1998.  At that time the 
veteran reported lower back pain with a duration of three 
months.  The veteran was noted to have lower back pain 
without symptoms of radiculopathy which was treated and said 
to have resolved by the middle of October 2005.  

In terms of the veteran's feet, service medical records 
demonstrate that the veteran was shown to have asymptomatic 
pes planus at the time of his enlistment examination in 
August 1996.  A review of the remainder of the veteran's 
service medical records does not indicate that the veteran 
was treated for a disorder of the feet during active service.  

A compensation and pension examination was conducted in 
January 2006.  The veteran reported that he was in the field 
in 1988 when he caught a 100 lb round that was falling and 
immediately experienced low back pain.  The veteran stated 
that he had experienced recurrent low back pain since 1998, 
with flare-ups in pain occurring about three times a week.  
In terms of the veteran's feet, the veteran stated that he 
began experiencing bilateral foot pain in basic training and 
was prescribed arch supports.  The veteran reported flare-ups 
in arch pain with running or prolonged walking.  The 
examiner's diagnosis was mechanical back pain and bilateral 
pes planus, with mild hallux valgus.  

The veteran submitted a statement in May 2006 in which he 
stated that his back condition was getting worse with 
standing or walking over a period of time.  Additionally, the 
veteran stated that his foot condition had worsened to the 
point where he could no longer walk straight.  The veteran 
filed a Form 9 in February 2006 in which he stated that 
lifting at work was causing radiating pain from his back into 
his legs and occasionally that he had to leave work due to 
back pain.  

Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

However, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
in disability compensation (service connection) claims, the 
VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim. 

The types of evidence that "indicate" that a current 
disability "may be associated" with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83

A review of the above indicates that the veteran was 
diagnosed at his January 2006 VA examination with mechanical 
low back pain and bilateral pes planus.  Both conditions 
would appear to constitute a current disability or persistent 
or recurrent symptoms of a disability.  Additionally, a 
review of service medical records indicates that the veteran 
was treated for a low back disorder on two occasions during 
service, and was recognized to have bilateral pes planus at 
his entrance physical.  These records serve as evidence 
establishing that that an event, injury, or disease may have 
occurred during service, and further that the veteran's 
current back and foot complaints may be associated with the 
veteran's active service.  Finally, the record before the 
Board does not provide any indication as to whether the 
veteran's current back and foot disorders were incurred in, 
or aggravated by, active service.  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded a VA 
orthopedic examination for the purpose of 
obtaining an opinion as to the likelihood 
that any current disability of the lower 
back and feet was incurred in or 
aggravated by service.  The examiner is 
requested to review the evidence contained 
in the claims file, to include the above 
referenced service medical records, and 
offer an opinion which specifically 
addresses whether it is at least as likely 
as not (i.e., to at least a 50-50 degree 
of probability) that the appellant's 
current disorders of the back and feet, if 
any, are related to service or were caused 
or aggravated by service, or whether such 
a connection to service is unlikely (i.e., 
less than a 50-50 probability).  The 
examiner should specifically comment on 
whether the veteran's preexisting pes 
planus underwent any increase in severity 
during service and whether such increase 
was due to natural progress of the 
disability.  The claims file must be made 
available to the examiner in connection 
with the examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



